DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 14 resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1 and 14 resolves the previous rejection of claims 1 and 14 under 35 USC 112(a). Therefore, the previous rejection of claims 1, 3-14, 16-21 and 23 under 35 USC 112(a) has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 12, 14, 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 2013/0193546) hereinafter “Webster” in view of Weyrich (US 4406913) hereinafter “Weyrich”.
Regarding claim 1, Fig. 14 of Webster teaches an avalanche photodiode (APD) sensor (Paragraph 0001) comprising: a photoelectric conversion region (See Picture 1 below) disposed 
Webster does not teach wherein, in the cross-sectional view, an interface between the first region and the second region has an uneven pattern nor where, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth.
Fig. 1 of Weyrich teaches a photoelectric device (Column 1, Lines 52-55) where, in a cross-sectional view, a pn-junction (Item 5) has an uneven pattern and where, in the cross-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the cross-sectional view, the interface of Webster between the first region and the second region of Webster be an uneven pattern as taught by Weyrich and where, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth as taught by Weyrich because it provides for a pn junction having a larger surface area than a planar pn junction (Weyrich Column 2, Lines 3-10) which in Webster would yield a larger SPAD multiplication region.   

    PNG
    media_image1.png
    242
    483
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Webster Fig. 14)

    PNG
    media_image2.png
    241
    499
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Weyrich Fig. 1)
Regarding claim 3, Fig. 14 of Webster further teaches where, in the cross-sectional view, the first region (Combination of Items “N-WELL” and “DEEP N-WELL”) surrounds three sides of the cathode region (Item N+).
Regarding claim 4, Webster further teaches where, in a plan view, the anode region (Item P+) surrounds (Paragraph 0033 where the second contact, and thus contact region, is circular) the first region (Combination of Items “N-WELL” and “DEEP N-WELL”), the second region (Item “P-TYPE ENHANCEMENT IMPLANT”) and the cathode region (Item N+).
Regarding claim 5, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
While Webster further teaches where grooves may be included in the substrate for reflection of light to increase effective absorption lengths (Paragraph 0162), Webster does not explicitly teach the sensor further comprising at least one trench penetrating the first region and the cathode region from the second side.
Fig. 1 of Weyrich further teaches where at least one trench (Item 2) penetrates a first conductivity type region above a pn-junction (Item 5) from a top surface of a substrate (Item 12).   

Regarding claim 6, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench includes one of an oxide material or a semiconductor material having a different crystal structure than the substrate.
Weyrich further teaches where the at least one trench (Item 2) includes an oxide material (Column 3, Lines 35-39 where TiO2 is included).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one trench include an oxide material because TiO2 (an oxide material) is capable of significantly scattering incident radiation while absorbing very little incident radiation (Weyrich Column 3, Lines 30-35). 
Regarding claim 7, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench is filled with one of the oxide material or the semiconductor material having the different crystal structure than the substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill in the at least one trench with the oxide material because TiO2 (an oxide material) is capable of significantly scattering incident radiation while absorbing very little incident radiation (Weyrich Column 3, Lines 30-35). 
Regarding claim 8, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench includes one of an oxide material, a semiconductor material or a conductive material.
Weyrich further teaches where the at least one trench (Item 2) includes an oxide material (Column 3, Lines 35-39 where TiO2 is included).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one trench include an oxide material because TiO2 (an oxide material) is capable of significantly scattering incident radiation while absorbing very little incident radiation (Weyrich Column 3, Lines 30-35). 
Regarding claim 9, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench is filled with one of the oxide material, the semiconductor material, or the conductive material.
Weyrich further teaches where the at least one trench (Item 2) is filled with the oxide material (Column 3, Lines 35-39 where TiO2 is filled in the trench along with resin).

Regarding claim 11, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench includes a plurality of trenches, and wherein, in a plan view, the plurality of trenches form one of a plurality of linear shapes, a plurality of shapes arranged in a matrix or a mesh shape.
Fig. 2 of Weyrich teaches where the at least one trench (Item 2) includes a plurality of trenches, and wherein, in a plan view, the plurality of trenches form a plurality of linear shapes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one trench include a plurality of trenches, wherein, in a plan view, the plurality of trenches form a plurality of linear shapes because the plurality of trenches in linear shapes contain material that scatter light such that vertical and horizontal portions of the comb interface structure receive substantially a same amount of light (Weyrich Column 2, Lines 26-33).
Regarding claim 12, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where, in the cross-sectional view, the at least one of the plurality of trenches includes a portion that extends into the first region so as to be between sections of the uneven pattern of the interface.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the cross-sectional view, the at least one of the plurality of trenches, includes a portion that extends into the first region so as to be between sections of the uneven pattern of the interface because the trenches contain material that scatters light such that vertical and horizontal portions of the comb interface structure receive substantially a same amount of light (Weyrich Column 2, Lines 26-33).
Regarding claim 14, Fig. 14 of Webster teaches an avalanche photodiode (APD) sensor (Paragraph 0001) comprising: a photoelectric conversion region (See Picture 1 above) disposed in a substrate (Item “P-TYPE SUBSTRATE”) and that converts light incident (Not shown in Fig. 14; See Fig. 25; See also Paragraph 0021) to a first surface (See Picture 1 above) of the substrate into electric charge; a cathode region (Item “N+”) disposed in a second surface (See Picture 1 above) of the substrate, the second surface being opposite the first surface; an anode region (Items “P+”) disposed at the second surface of the substrate; a first region (Combination of Items “N-WELL” and “DEEP N-WELL”) of a first conductivity type (N-type) disposed in the substrate; a second region (Item “P-TYPE ENHANCEMENT IMPLANT”) of the second conductivity type (P-type) disposed in the substrate, the second conductivity type (P-type) being different than the first conductivity type (N-type), wherein an interface (Item “ACTIVE SPAD MULTIPLICATION JUNCTION”) between the first region (Combination of Items “N-WELL” and “DEEP N-WELL”) and the second region (Item “P-TYPE ENHANCEMENT IMPLANT”) forms a p-n junction; wherein, in a cross-sectional view, the first region (Combination of Items 
Webster does not teach wherein, in the cross-sectional view, an interface between the first region and the second region has an uneven pattern nor where, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth.
Fig. 1 of Weyrich teaches a photoelectric device (Column 1, Lines 52-55) where, in a cross-sectional view, a pn-junction (Item 5) has an uneven pattern and where, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth (See Picture 2 below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the cross-sectional view, the interface of Webster between the first region and the second region of Webster be an uneven pattern as taught by Weyrich and where, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth as taught by Weyrich because it provides for a pn junction having a larger surface area than a planar pn junction (Weyrich Column 2, Lines 3-10) which in Webster would yield a larger SPAD multiplication region.   
While Webster further teaches where grooves may be included in the substrate for reflection of light to increase effective absorption lengths (Paragraph 0162), Webster does not 
	Fig. 1 of Weyrich further teaches where at least one trench (Item 2) penetrates a first conductivity type region above a pn-junction (Item 5) from a top surface of a substrate (Item 12).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one trench penetrate the first region and the cathode region from the second surface of Webster, as taught by Weyrich, because the trenches result in a ribbed structure of a radiation receiving surface which has a far greater volume for converting solar radiation into electrical energy than planar pn junctions (Weyrich Column 2, Lines 3-8) and the trenches contain material that scatter light such that vertical and horizontal portions of the comb interface structure receive substantially a same amount of light (Weyrich Column 2, Lines 26-33). 
Regarding claim 16, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where, in the cross-sectional view, the at least one trench includes a portion that extends into the first region so as to be between neighboring teeth.
Weyrich further teaches where, in the cross-sectional view, the at least one trench (Item 2) includes a portion that extends into the first region so as to be between neighboring teeth (See Picture 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in the cross-sectional view, the at least one trench include a portion that extends into the first region so as to be between neighboring teeth because the trenches contain material that scatter light such that vertical and horizontal portions of the 
Regarding claim 17, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the at least one trench includes a plurality of trenches, and wherein, in a plan view, the plurality of trenches form one of a plurality of linear shapes, a plurality of shapes arranged in a matrix or a mesh shape.
Fig. 2 of Weyrich teaches where the at least one trench (Item 2) includes a plurality of trenches, and wherein, in a plan view, the plurality of trenches form a plurality of linear shapes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one trench include a plurality of trenches, wherein, in a plan view, the plurality of trenches form a plurality of linear shapes because the plurality of trenches in linear shapes contain material that scatter light such that vertical and horizontal portions of the comb interface structure receive substantially a same amount of light (Weyrich Column 2, Lines 26-33).
Regarding claim 18, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the plurality of trenches include one of an oxide material or a semiconductor material having a different crystal structure than the substrate.
Weyrich further teaches where the at least one trench (Item 2) includes an oxide material (Column 3, Lines 35-39 where TiO2 is included).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of trenches include an oxide material 
Regarding claim 19, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above.
Webster does not teach where the plurality of trenches include one of an oxide material, a semiconductor material or a conductive material.
Weyrich further teaches where the at least one trench (Item 2) includes an oxide material (Column 3, Lines 35-39 where TiO2 is included).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of trenches include an oxide material because TiO2 (an oxide material) is capable of significantly scattering incident radiation while absorbing very little incident radiation (Weyrich Column 3, Lines 30-35). 
Regarding claim 23, Webster further teaches wherein the first region (Combination of Items “N-WELL” and “DEEP N-WELL”) and the second region (Item “P-TYPE ENHANCEMENT IMPLANT”) amplify (Paragraph 0018 where the junction of the first and second region is SPAD junction) the electric charge converted by the photoelectric conversion region (See Picture 1 above).
While Webster does not teach the uneven pattern, when Webster is combined with Weyrich as stated in the rejection of claim 1 above, the first and second region, which amplify the electric charge from the photoelectric conversion region, will be an uneven pattern.
Claims 10 and 20 are rejectedWebster et al. (US 2013/0193546) hereinafter “Webster” in view of Weyrich (US 4406913) hereinafter “Weyrich” and in further view of Eilers et al (US 2016/0377423) hereinafter “Eilers”.
Regarding claim 10, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above except where the oxide material includes one of silicon oxide or hafnium oxide, wherein the semiconductor material includes silicon having a different crystal structure than the substrate and wherein the conductive material includes one of tungsten or copper.
Eilers teaches where silicon oxide particles are known to be scattering particles (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the oxide material, taught by the combination of Webster and Weyrich, be silicon oxide because silicon oxide is known to scatter light (Eilers Paragraph 0056) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
    Regarding claim 20, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above except where the oxide material includes one of silicon oxide or hafnium oxide, wherein the semiconductor material includes silicon having a different crystal structure than the substrate and wherein the conductive material includes one of tungsten or copper.
Eilers teaches where silicon oxide particles are known to be scattering particles (Paragraph 0056).
.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al. (US 2013/0193546) hereinafter “Webster” in view of Weyrich (US 4406913) hereinafter “Weyrich” and in further view of Rae (US 2019/0097075) hereinafter “Rae”.
Regarding claim 13, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above except where the sensor further comprises a pixel isolation layer formed in the substrate to isolate the photoelectric conversion region from an adjacent photoelectric conversion region.
Webster further teaches where more than one avalanche photodiode may be present in an integrated circuit (Paragraph 0044).
Fig. 3 of Rae teaches a single photon avalanche diode comprising: a pixel isolation layer (Item 318) formed in a layer (Item 312), where the pixel isolation layer (Item 318) isolates a photoelectric conversion region (Item 320).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor of Webster further comprise a pixel isolation layer formed in the substrate to isolate the photoelectric conversion region from an 
Regarding claim 21, the combination of Webster and Weyrich teaches all of the elements of the claimed invention as stated above except where the sensor further comprises a pixel isolation layer formed in the substrate to isolate the photoelectric conversion region from an adjacent photoelectric conversion region.
Webster further teaches where more than one avalanche photodiode may be present in an integrated circuit (Paragraph 0044).
Fig. 3 of Rae teaches a single photon avalanche diode comprising: a pixel isolation layer (Item 318) formed in a layer (Item 312), where the pixel isolation layer (Item 318) isolates a photoelectric conversion region (Item 320).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor of Webster further comprise a pixel isolation layer formed in the substrate to isolate the photoelectric conversion region from an adjacent photoelectric conversion region because the pixel isolation layer electrically isolates the photoelectric conversion region from other regions in the substrate (Rae Paragraph 0014).
Response to Arguments
Applicant’s arguments, filed 07/21/2021, with respect to the utilization of Choi in the rejection of claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the Choi reference for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/21/2021 with respect to the Examiner’s identification of a photoelectric conversion region in Webster have been fully considered but they are not persuasive.
Specifically, the Applicant argues that “the p-type substrate in Webster does not function as and has no reason to function as a photoelectric conversion region that converts light into electric charge”. The Examiner disagrees. Webster explicitly states in Paragraph 0021, which was cited in the previous and current rejection of claims 1 and 14, “… a p-type substrate…can enhance photon detection probability by drifting photogenerated electrons up into the substrate into the multiplication region…” which shows that photogenerated electrons (conversion of light) in the substrate migrate to the multiplication junction. Thus, it is clear that Webster discloses that the area of the substrate identified by the Examiner in the previous and current rejection is a photoelectric conversion region which converts light into electric charge. As such, the Applicant’s arguments regarding claims 1 and 14 are not persuasive and the Examiner maintains the rejection, making only minor changes based upon the Applicant’s amendments to claims 1 and 14. 
Applicant's arguments filed 07/21/2021 with respect to the teaching in Weyrich utilized in the rejection of claims 5 and 14 have been fully considered but they are not persuasive.
The Applicant argues that “Weyrich does not disclose or suggest that the trench penetrates ‘the first region and the cathode region from the second surface…”. This argument is not persuasive as the placement of the trenches is based upon the location of the pn junction in the device. In Weyrich the trenches are formed in a surface above the pn junction such that the p-n junction forms a certain shape. Similarly, in the combination made by the Examiner, the .    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891